WRIT GRANTED AND MADE PEREMPTORY: The trial court erred in not granting National Union Fire Insurance *886Company of Pittsburgh, Pennsylvania’s motion for summary judgment. There exists no material question of fact that the policy issued was terminated on August 2, 1983 and that the accident in this suit occurred on October 8, 1985, over two years after the policy was cancelled. This accident does not come within the definition of an “occurrence” by the policy provisions, and thus no coverage is afforded. IT IS ORDERED the trial court grant National Union Fire Insurance Company of Pittsburgh, Pennsylvania’s motion for summary judgment, and dismiss National Union Fire Insurance Company of Pittsburgh, Pennsylvania from the suit with prejudice.